 Case 1:18-cr-00120-SPW Document 104 Filed 02/08/21 Page 1 of 2




DANIEL BALL
HENDRICKSON LAW FIRM, P.C.
208 North Broadway, Suite 324
P.O. Box 2502
Billings, MT 59103-2502
Telephone: (406) 245-6238
Facsimile: (406) 245-6253
dan@hendricksonlawmt.com

Attorney for Defendant


         IN THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF MONTANA
                   BILLINGS DIVISION
                             ------------------
UNITED STATES OF AMERICA,      )              Case No. CR 18-120-BLG-SPW
                               )
                    Plaintiff, )
                               )              UNOPPOSED MOTION TO
          vs.                  )              CHANGE PLEA
                               )
                               )
VICTOR ELVIN LOPEZ             )
                               )
                    Defendant. )
______________________________ )
      COMES NOW Defendant, Victor Elvin Lopez, by and through his attorney
of record, and respectfully requests that the Court set a change of plea hearing in
this matter.
      The basis of this Motion is that the Defendant and he United States have
agreed upon a Plea Agreement in this matter. The Defendant is in receipt of the
Plea Agreement and the Defendant advised counsel on this date that he intends to
execute the Plea Agreement and desires to change his plea. The Defendant is
incarcerated in the Big Horn County Detention Facility in Basin, Wyoming.



                                        1
 Case 1:18-cr-00120-SPW Document 104 Filed 02/08/21 Page 2 of 2




Undersigned counsel will make arrangements to obtain the plea agreement from
the facility.
       The United States of America, through Assistant United States Attorney
Bryan Dake, has been advised of the Defendant’s intent to change his plea in this
matter.


       DATED this 8th day of February, 2021.


                                /s/ DANIEL BALL
                                DANIEL BALL
                                Attorney for Defendant




                                       2
